Appeal from a judgment of the Supreme Court, Monroe County (Donald J. Mark, J.), rendered November 14, 2000. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that Supreme Court erred in denying his suppression motion. That contention, however, is encompassed by defendant’s waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]), as is the contention of defendant concerning the alleged violation of his constitutional double jeopardy rights (see People v Muniz, 91 NY2d 570, 575 [1998]; cf. People v Bastian, 6 AD3d 1187 [2004]). In any event, those contentions both lack merit (see People v Dombrowski-Bove, 300 AD2d 1122, 1124 [2002]; People v Magee, 254 AD2d 825, 826 [1998], lv denied 92 NY2d 1035 [1998]; People v Robertson, 217 AD2d 989, 990 [1995], lv denied 86 NY2d 846 *1177[1995]). Present—Green, J.P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.